—Appeal by the defendant from (1) a judgment of the County Court, Nassau County (Harrington, J.), rendered April 15, 1991, convicting him of attempted robbery in the second degree under S.C.I. No. 77562, and (2) two judgments of the same court (Wexler, J.), both rendered April 16, 1991, convicting him of criminal sale of a controlled substance in the fifth degree (two counts, one count as to each indictment) under Indictment Nos. 75815 and 75832, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
*642Under S.C.I. No. 77562, we find no merit to the defendant’s claim that the court improvidently exercised its discretion in denying him youthful offender status (see, CPL 720.20 [1] [a]; People v Schwarz, 183 AD2d 859; People v Worthington, 173 AD2d 665). Moreover, the defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
Under Indictment Nos. 75815 and 75832, the defendant’s pleas of guilty were knowingly and voluntarily entered. Appellate review of the remaining issue raised by the defendant was effectively waived by him as part of his plea bargains. Accordingly, the judgments are affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.